Citation Nr: 0015522	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  98-18 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral flat 
feet.  

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for a neck condition.

4.  Entitlement to service connection for tendonitis, left 
knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.  He also had additional periods of service 
with reserve units.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating action of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

In February 2000, the veteran's appeal was forwarded to the 
Board.  In March 2000, the Board received additional 
evidence, specifically, medical records pertaining to the 
veteran's reserve service.  Under the provisions of 38 C.F.R. 
§ 20.1304(c) (1999), any evidence submitted following 
certification of an appeal to the Board and accepted as 
timely must be referred to the RO for review and the 
preparation of a supplemental statement of the case unless 
that procedural right is waived by the veteran.  In this 
case, the veteran has not waived that procedural right.  As 
such, the Board must refer the evidence to the RO for initial 
consideration.  

In correspondence accompanying the evidence received at the 
Board in March 2000, the veteran's representative expressed 
disagreement with recent denials of the veteran's claims of 
service connection for a rash of the feet and groin area and 
a claim for an increased rating for a service-connected back 
disability.  The Board finds that the statement can be 
construed as a timely notice of disagreement (NOD) as to a 
January 2000 rating decision.  The Board is required to 
remand these issues to the RO for issuance of a statement of 
the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

Therefore, the case is REMANDED to the RO for the following 
action:

1.  The RO should again review the 
veteran's claims of service connection 
for bilateral flat feet, gout, a neck 
condition and tendonitis of the left knee 
, to specifically include consideration 
of all evidence added to the file since 
the October 1999 supplemental statement 
of the case.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence of record and 
given the opportunity to respond thereto.  

2.  The RO should also review the issues 
of service connection for a rash of the 
feet and groin and increased rating for 
the service-connected back disability 
again.  Should any denial be continued, a 
statement of the case should be issued.  
The veteran should be advised that he 
must complete his appeal by filing a 
timely substantive appeal on the 
aforementioned issues to be afforded 
Board consideration of these matters. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



